Case 4:19-cv-00696-ALM Document 60-3 Filed 03/01/20 Page 1 of 3 PageID #: 1041




                   EXHIBIT 1
Case 4:19-cv-00696-ALM Document 60-3 Filed 03/01/20 Page 2 of 3 PageID #: 1042




                                                              Optical Lenses


                Home    Contact Us




                       No. 1, Keya East Road
                       Daya District
                       Taichung Central Taiwan Science Park
                       Taiwan 428
                       T +886 4 25667115
                       F +886 4 25667117
                       E sales@gseo.com




                       No. 8, Chuangxin Road
                       Torch Hi-Tech Industrial Development Zone
                       Xiamen, Fujian, China 361006
                       T +86 (0) 592 6026011
                       F +86 (0) 592 6026013
                       E sales@gseo.com




                       No. 329-331, Huanzhu Road
                       Jimei Industrial Zone
                       Xiamen, Fujian, China
                       T +86 (0) 592 6026011
                       F +86 (0) 592 6026013
                       E sales@gseo.com




                       20045 Stevens Creek Blvd. Building D
                       Suite 1-E Cupertino
                       CA 95014 USA
                       T +1 503 913 2951
                       E sales@gseo.com




                               * Item： Products
Case 4:19-cv-00696-ALM Document 60-3 Filed 03/01/20 Page 3 of 3 PageID #: 1043
                                   * Contact：                                                    Addr：

                                          * TEL：                                                  FAX：

                                        * E-mail：                                              *Code：
                                    Message：




               GSEO (Taiwan)        |     GSEO (Xiamen)
               Taiwan : No. 1, Keya East Road, Daya District, Taichung Central Taiwan Science Park, Taiwan 428
               TEL: 886-4-25667115 | FAX: 886-4-25667117
               本公司得到⼤陸地區網站發布授權:⽹站备案号:闽ICP备06049979号-1
